 1
 2
 3
 4
 5
 6                                    UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8
 9   DEREK TATE,                                    Case No. 1:19-cv-00346-AWI-EPG (PC)
10                  Plaintiff,                      ORDER RE: PLAINTIFF’S MOTION
                                                    SEEKING LEAVE TO DISMISS THIS CASE
11         v.                                       AND LEAVE TO AMEND TO ADD
                                                    DEFENDANT(S)
12   S. SULLIVAN,
                                                    (ECF NO. 7)
13                Defendant.
14
15           Derek Tate (“Plaintiff”) is a state prisoner proceeding pro se in this action. On
16   September 20, 2019, Plaintiff filed a motion seeking leave to dismiss this case and leave to
17   amend to add defendant(s). (ECF No. 7).
18           It is unclear what relief Plaintiff is seeking. If Plaintiff wishes to voluntarily dismiss his
19   case without prejudice, he may file a notice pursuant to Federal Rule of Civil Procedure
20   41(a)(1)(A)(i), Plaintiff does not need Court approval to dismiss this case. Additionally, if the
21   case is dismissed without prejudice, Plaintiff does not need court approval to file a new case
22   with additional defendants.
23           Alternatively, if Plaintiff is attempting to add defendants in this case, the Court will give
24   Plaintiff thirty days from the date of service of this order to file an amended complaint.
25           Accordingly, IT IS ORDERED that, within thirty days from the date of service of this
26   order, Plaintiff shall either:
27               1. File a notice of dismissal pursuant Federal Rule of Civil Procedure
28                   41(a)(1)(A)(i) (or a motion, if necessary); or

                                                       1
 1              2. File a First Amended Complaint.
 2
     IT IS SO ORDERED.
 3
 4
       Dated:     September 24, 2019                     /s/
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
